Filed 03/20/19                                       Case 15-11835                                                     Doc 748




                 1   4
                     Mark D. Poniatowski, Esq. (#123405)
                 2   Kimberly F. Leding, Esq. (#233618)
                     Meera T. Parikh, Esq. (#217996)
                 3   PONIATOWSKI LEDING PARIKH PC
                     20980 Redwood Road, Suite 200
                 4   Castro Valley, California 94546
                     Telephone: (510) 881-8700
                 5   Facsimile: (510) 881-8702
                 6   Attorneys for Creditor
                 7   Caterpillar Financial Services Corporation

                 8                            UNITED STATES BANKRUPTCY COURT

                 9                              EASTERN DISTRICT OF CALIFORNIA

             10                                       (BAKERSFIELD DIVISION)

             11
                     In re                                              Chapter 7 Case No. 15-11835
             12
                                                                        DCN: PWG-2
             13
                                                                        EXHIBIT "A" TO THE DECLARATION
             14      JAMES FLOYD CANNON and
                                                                        OF STEPHANIE FLOYD IN SUPPORT OF
                     JAMIE DARLENE CANNON,                              OPPOSITION OF CATERPILLAR
             15
                                                                        FINANCIAL SERVICES CORPORATION
             16                                                         TO MOTION TO AVOID LIEN

             17                                                         Date: April 3, 2019
                     Debtors.                                           Time: 9:45 a.m.
             18
                                                                        Judge: Hon. Fredrick E. Clement
             19                                                         Location: 510 – 19th Street, Bakersfield, CA
                                                                  /
             20
             21          Exhibit                                      Title                                   Pages
             22              A     Judgment entered on July 7, 2017                                             2-4
             23
             24
             25
             26
             27
             28
                     In Re James Floyd Cannon and Jamie Darlene Cannon, Chapter 7 Case No. 15-11835
                     EXHIBIT "A" TO THE DECLARATION OF STEPHANIE FLOYD IN SUPPORT OF OPPOSITION OF
                     CATERPILLAR FINANCIAL SERVICES CORPORATION TO MOTION TO AVOID LIEN
                                                                                                                 Page -1-
Filed 03/20/19   Case 15-11835                 Doc 748




                                 EXHIBIT “A”
Filed 03/20/19   Case 15-11835   Doc 748
Filed 03/20/19   Case 15-11835   Doc 748
